Exhibit 10.2 INTERCREDITOR AGREEMENT among NEW WORLD BRANDS, INC. P & S SPIRIT, LLC, and TELES AG Informationstechnologien Dated February 15, 2008 TABLE OF CONTENTS ARTICLE I DEFINITIONS2 1.1Defined Terms2 ARTICLE II INTERCREDITOR PROVISIONS7 2.1Standstill 7 2.2Prohibition on Contesting Liens8 2.3Amendments to Loan Documents8 2.4Certain General Intercreditor Matters8 2.5Prohibition on Certain Advances9 2.6Certain Notices9 ARTICLE III INSOLVENCY OR LIQUIDATION11 ARTICLE IV RIGHTS AND REMEDIES OF SECURED CREDITORS11 4.1General Relation to Security Documents11 4.2Power of Attorney11 4.3Certain Rights After Event of Default11 4.4Right to Initiate Judicial Proceedings12 4.5Right to Appoint a Receiver12 4.6Remedies Not Exclusive, etc12 4.7Certain Waivers13 4.8No New Liens14 4.9Fees, Taxes, etc14 4.10Maintenance of Liens and Further Assurances14 ARTICLE
